Citation Nr: 1316508	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability with radiculopathy, to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain. 

2.  Entitlement to service connection for a chronic neck/cervical spine disability and shoulder disability, to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served with Reserve components at various times between July 1984 and April 2005, including verified active duty for training (ACDUTRA) periods from July to December 1984, from February 13 to May 13, 1987, and from August 21 to 28, 1999.  

In October 1999, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, granted service connection for residuals of a right Achilles tendon injury incurred in the line-of-duty on August 25, 1999.  Thus, the August 21 to 28, 1999, ACDUTRA period became active military service by virtue of a right ankle disability incurred therein (see 38 U.S.C.A. §§ 101 (2)), and the Veteran acquired the status of Veteran based only on the August 1999 period of ACDUTRA and not for any other period.  

This matter arises to the Board of Veterans' Appeals (Board) from an October 2006 RO rating decision that, inter alia, denied service connection for a chronic low back disability with radiculopathy, to include secondary service connection, and denied service connection for a chronic neck/cervical spine/shoulder disability, to include secondary service connection.  In April 2010 and July 2012, the Board adjudicated other appealed issues, but remanded these issues for additional development.  Unfortunately, further development is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her November 2006 notice of disagreement, the Veteran reported that she injured her neck, back, and lower spinal area in a motor vehicle accident [MVA] in, "the fall of 1994," while enroute to "active duty drill" at Fort McPherson.  She recalled that she was transported to a hospital after that MVA.  She claimed that any pre-existing condition was "severely aggravated" by that MVA.  She related that after that MVA she was placed on permanent physical restrictions and profiles by her military doctor.  She recalled that this MVA did not occur while on active duty, but did occur while enroute to drill.  She submitted a November 1994 report from Crawford Long Hospital that notes neck and back injury in an MVA on November 6, 1994.  The provisional diagnosis was L1 transverse process fracture and neck and back sprain.

She also has contended, including in the November 2006 notice of disagreement, that her neck and back conditions are related to her service-connected right Achilles tendon repair.  Therefore, the RO also adjudicated her claims as secondary to this service-connected condition.  

In April 2010, the Board remanded this claim for the RO to determine whether the Veteran was in an MVA in November 1994 and, if so, whether it was considered to have occurred during INACDUTRA.  The Board also asked the RO to obtain a medical opinion as to whether current neck, shoulder and low back conditions were at least as likely as not "due to any incident during service, or occurred during [INACDUTRA] in the fall of 1994 while at Ft. McPherson."  

On remand, the RO made many attempts to verify whether the Veteran was on INACDUTRA in the fall of 1994, but these attempts were unsuccessful.  For example, the Veteran's official military retirement points summary reflects that from December 5, 1993, through December 4, 1994, she performed 18 IDT or INACDUTRA periods, that is, "drill" periods, and she performed no ACDUTRA.  The official points summary does not disclose the specific dates on which duty was performed.  

In a September 2010 VA examination report, the examiner noted that he was "unable to provide an opinion at this time without additional information clarifying her periods of service and with medical records from her reserves time."  Nevertheless, it appears that the RO was willing to assume that the Veteran was on INACDUTRA in November 1994 because it sought an addendum opinion from the VA examiner as to whether it was at least as likely as not that the neck, shoulder and back conditions "occurred during inactive duty training in the fall of 1994 while at Ft. McPherson."

In this regard, the Board notes that there is some evidence that the Veteran was in an MVA on November 6, 1994, namely, the November 1994 report from Crawford Long Hospital that notes a neck and back injury in an MVA on November 6, 1994.  Moreover, she was treated thereafter by Frank Chevres, M.D., and there is a report from him dated in February 1995 in which he stated that the Veteran had missed two previous appointments on November 30, 1994, and December 8, 1994.  In a statement from Dr. Chevres, dated in March 1996, he noted that the Veteran "cannot do 'push-ups' presently or in the future due to back and neck injuries from an auto accident in 11/6/94."  

With regard to whether the Veteran was indeed on her way to a day of INACDUTRA at that time, the Board notes that one of the service treatment records, Standard Form 600, Chronological Record of Medical Care, shows that the Veteran was screened for HIV at Fort McPherson the day before the accident, on Saturday, November 5, 1994.  Given the difficulty ascertaining the exact dates of "drill weekends" or periods of INACDUTRA from the service department and based on the evidence noted above, the Board is willing to assume for the purposes of obtaining an adequate medical opinion that the MVA occurred enroute to a period of INACDUTRA on Sunday, November 6, 1994.

The addendum opinion sought by the RO from the VA examiner as to whether it was at least as likely as not that the neck and back conditions "occurred during inactive duty training in the fall of 1994 while at Ft. McPherson" was provided in an April 2012 examination report.  The examiner noted,

Her file is replete with numerous complaints relating to the neck and back starting in 1991.  How these problems relate to her reserve time I am unable to determine.  She was treated both by military and civilian authorities during the same time span. . . .  The closest information regarding what happened in the fall of 1994 can be gleaned from the records of Frank Chevres MD dated Feb 21, 1995.  He diagnosed mild spondylosis of the neck and low back.  He also stated that the patient failed to keep two appointments in late 1994.

This rationale is inadequate, and the Board was remiss not to instruct the RO to obtain a better rationale in its July 2012 remand.  In that remand, the Board sought to obtain an opinion about whether current neck or back conditions were secondary to the service-connected right Achilles tendon repair.  This opinion was obtained in January 2013 and provides an adequate rationale for the conclusion that it is less likely than not that the current neck/shoulder or back conditions were secondary to her service-connected conditions.

For the reasons noted above, the Board must remand for a better rationale regarding whether the current neck, shoulder and back conditions are the result of, or were aggravated by, the MVA on November 6, 1994, enroute to INACDUTRA.  In this regard, some medical history is offered here to assist in ascertaining the etiology of any currently diagnosed spine disorder.  

A July 1987 military physical examination report and report of medical history questionnaire reflect that the back and neck were normal.  Likewise, an August 1991 military examination report indicates that the back and neck were normal; however, the accompanying medical history questionnaire reflects that the Veteran checked "yes" to a history of painful or trick shoulder and "yes" to a history of recurrent back pain.  The Veteran mentioned bilateral shoulder pains, low back pains, and also mentioned chiropractic treatment in 1986, 1987, and 1991 for a shoulder strain.  Concerning the lower back pain, the examiner annotated, "Pt. thinks she is pregnant."  

A May 1992 private neurology report notes that the Veteran was injured in a March 13, 1992, MVA wherein the Veteran's car, while stopped, was struck from the rear by another vehicle.  She reported severe headaches and neck pain with bilateral upper extremity radiculopathy since then.  There was no mention of any military duty connected with that MVA, nor has the Veteran so alleged.  Thus, further verification of ACDUTRA or INACDUTRA on March 13, 1992, is not necessary.  

A May 1992 private magnetic resonance imaging study (MRI) showed degenerative disc disease at L4 through S1 with two herniated discs.  The MRI also showed loss of lordosis of the cervical spine with mild retrolisthesis of C2 on C3, limitation of motion in lateral bending of the neck, and right convex scoliosis of the thoracic spine.  

Thus, the Veteran clearly had some spinal pathology prior to the November 1994 MVA.  Therefore, the question for the VA examiner on remand is whether it is at least as likely as not that the cervical or lumbar spine disorders were aggravated by the MVA in November 1994.  

Concerning this, the Board notes that the advantage of the evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  In this case, as noted in the Introduction above, the RO granted service connection for residuals of a right Achilles tendon injury incurred in the line-of-duty on August 25, 1999.  Thus, the August 21 to 28, 1999, ACDUTRA period became active military service by virtue of a right ankle disability incurred therein (see 38 U.S.C.A. §§ 101 (2)), and the Veteran acquired the status of Veteran based only on the August 1999 period of ACDUTRA and not for any other period.  
Because the presumptions of soundness and aggravation do not apply in this case to the November 1994 weekend drill, the evidentiary standard is the preponderance of the evidence standard and not the clear and unmistakable evidence standard.  Therefore, the question posed to the VA examiner should use the phrase "at least as likely as not." 

Accordingly, the case is REMANDED for the following action:

1.  Given the difficulty ascertaining the exact dates of "drill weekends" or periods of INACDUTRA from the service department and given a service treatment record showing that the Veteran was at Fort McPherson on Saturday, November 5, 1994, on which date she underwent HIV screening, the RO should assume for the purposes of obtaining an adequate medical opinion that the MVA the Veteran was in on Sunday, November 6, 1994, occurred enroute to a period of INACDUTRA at Fort McPherson.

The RO/AMC should make arrangements for the September 2010 VA orthopedic examiner to review the case and offer a nexus opinion.  The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any neck, shoulder or lower spine disorder was caused or aggravated by the November 6, 1994, MVA.  For the purpose of this opinion, the examiner is to assume that the Veteran was on a period of INACDUTRA on that date.

If the requested physician is not available, a qualified substitute may be used.  The physician must set forth a rationale for any conclusion in a legible report.  The Veteran may be re-examined, if necessary.

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the service connection claims.  If the benefits sought remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled VA examination without good cause may have adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


